PER CURIAM.
There was an undisputed liability on the part of the a cannot There was no competent legal proof offered by the defendant upon the trial in contradiction of the plaintiff’s testimony that the defendant’s postdated check of May 22, 1902, for $48.37, had been returned before May 22d. A plea of payment by a postdated check which has been returned is not available. Bradford v. Fox, 38 N. Y. 289. The motion for a direction of a verdict should have been granted.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.